DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-22 are pending. Claims 7-15 are withdrawn. Claims 1-6 and 16-22 are examined on the merits. All rejections not reiterated herein are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021).
Regarding claim 1, Kung teaches an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (upper region 132 (i) to (ii) of microchannel 130 focuses cells that enter the microchannel in a random spatial distribution into a single stream of cells, par. 37; Fig 1);
a particle inlet to inject the particle flow into the focusing region (input channel 110 provides a sample flow comprising a mixture of cells of various sizes suspended in a fluid, par. 40; upon exiting input channel 110, the cells enter microchannel 130, which comprises upper region, par. 41; Fig. 1);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow, the sheath fluid to focus the particle flow into a linear stream (input channel 120 may comprise a sheath flow, which is a bulk flow utilized to assist with cell focusing, e.g., the speed of the sheath flow and the volume of sheath flow may act to focus the cells into a hydrodynamically focused stream, par. 40; Fig. 1); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (lower region 134 (ii) to (iii) of microchannel 130 separates cells based on their respective size, par. 37; Fig. 1).
Regarding claim 2, Kung teaches a first outlet to remove a first portion of the particle flow after the separation region (in the lower region 134, larger cells are laterally deflected to a greater degree than smaller cells, and the larger cells exiting the microchannel via output channel 150 are collected, par. 37; par. 58; Fig. 1).
Regarding claim 3, Kung teaches the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (region 134 comprises a second plurality of electrodes 160 which generate DEP forces suitable for focusing and separation of cells based on size, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 4, Kung teaches a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (smaller cells flow into output channel 140, par. 37; par. 58; Fig. 1).
Regarding claim 5, Kung teaches a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (electrodes 160, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 6, Kung teaches the first electric field and the second electric field are uniform (par. 65).
Regarding claim 16, Kung teaches the sheath inlet is structured to channel sheath fluid above and below the particle flow to sandwich the particle flow in sheath fluid (par. 40; Fig. 1).
Regarding claim 17, Kung teaches a cut-out disposed on a wall of the sheath inlet to distribute the sheath fluid around the particle flow (component 125 reads on “cut-out disposed on a wall of the sheath inlet” when this terminology is given its broadest reasonable interpretation, par. 37, 40; Fig. 1).
Regarding claims 18-19, Kung teaches the apparatus of claim 1. Although Kung fails to specifically teach the sheath fluid focuses the particle flow in multiple axes, wherein the multiple axes comprise a vertical axis and a horizontal axis, these limitations are considered functional limitations that do not provide any additional structural limitations to the claimed apparatus. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Kung teaches the apparatus including the sheath inlet that would be capable of injecting the sheath fluid into the focusing region as required and is therefore considered capable of performing the recited functional limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021) in view of Ito (US 2016/0045916 A1).
Regarding claims 20-22, Kung teaches the apparatus of claim 1. Kung fails to teach the sheath inlet surrounds the particle inlet. Kung fails to teach the sheath inlet is divided into a plurality of openings in the focusing region, where the plurality of openings surrounds the particle inlet and the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region.
Ito teaches an apparatus comprising a focusing region, a particle inlet, a sheath inlet, and a separation region (e.g., 57-65, par. 116, Fig. 3, for example, focusing region: merge channel 12, particle inlet: sample liquid introduction channel 11, sheath inlet: sheath liquid introduction channels 21 and 22, separation region: fractionating channel). Ito teaches the sheath inlet surrounds the particle inlet (sheath liquid introduction channels 21 and 22 are arranged to sandwich the sample liquid introduction channel 11, par. 57, e.g., see Fig. 3). Ito teaches the sheath inlet is divided into a plurality of openings in the focusing region (openings of sheath liquid introduction channels 21 and 22 surround opening of sample liquid introduction channel 11, par. 57-65, e.g., see Fig. 3), where the plurality of openings surrounds the particle inlet and the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region (sheath liquid introduction channels 21 and 22 are arranged to sandwich the sample liquid introduction channel 11, sheath liquid introduction channels 21 and 22 introduce sheath liquid, par. 57, e.g., see Fig. 3). Ito teaches this arrangement for manipulating and analyzing particulates allows for high analysis accuracy by eliminating the dispersion of the feeding position of the particulates in the depth direction of the channel (par. 12, 111, 117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath inlet of Kung such that the sheath inlet surrounds the particle inlet and the sheath inlet is divided into a plurality of openings in the focusing region, where the plurality of openings surrounds the particle inlet and the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region as in Ito in order to eliminate the dispersion of the particulates in the depth direction of the channel, thereby allowing high analysis accuracy (Ito, par. 12, 111, 117). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses for focusing particles with a sheath inlet.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 16, 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,325,125 (‘125). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, ‘125 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (inlet passage, claims 1-4);
a particle inlet to inject the particle flow into the focusing region (particle flow passage, claim 4);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow, the sheath fluid to focus the particle flow into a linear stream (sheath fluid and sheath flow passages, claim 4); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (separation passages, claim 1).
Regarding claim 2, ‘125 recites a first outlet to remove a first portion of the particle flow after the separation region (first separation passage, claim 1).
Regarding claim 3, ‘125 recites the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (claim 1).
Regarding claim 4, ‘125 recites a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (second separation passage, claim 1).
Regarding claim 5, ‘125 recites a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (claim 1).
Regarding claim 6, although ‘125 fails to specifically recite the first electric field and the second electric field are uniform, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the functional limitation itself to read on the claims. ‘125 recites the same apparatus including the electrodes to generate electric fields as required by the claims that is capable of generating uniform electric fields and is therefore considered capable of performing the recited functional limitation.
Regarding claim 16, ‘125 recites the sheath inlet is structured to channel sheath fluid above and below the particle flow to sandwich the particle flow in sheath fluid (particles between sheath fluid, claim 4).
Regarding claims 18-19, ‘125 teaches the apparatus of claim 1. Although ‘125 fails to specifically teach the sheath fluid focuses the particle flow in multiple axes, wherein the multiple axes comprise a vertical axis and a horizontal axis, these limitations are considered functional limitations that do not provide any additional structural limitations to the claimed apparatus. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘125 teaches the apparatus including the sheath inlet that would be capable of injecting the sheath fluid into the focusing region as required and is therefore considered capable of performing the recited functional limitations.
Regarding claim 20, ‘125 teaches the sheath inlet surrounds the particle inlet (the particle flow passage to supply particles between sheath fluid from the first sheath flow passage and the second sheath flow passage, claim 4).
Regarding claims 21-22, ‘125 teaches the sheath inlet is divided into a plurality of openings in the focusing region, where the plurality of openings surrounds the particle inlet and wherein the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region (a first sheath flow passage leading to the inlet passage and a second sheath flow passage leading to the inlet passage and a particle flow passage leading to the inlet passage, the particle flow passage to supply particles between sheath fluid from the first sheath flow passage and the second sheath flow passage, claim 4).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,325,125 (‘125) in view of Ito (US 2016/0045916 A1).
Regarding claim 17, ‘125 recites the apparatus of claim 16, as detailed above, but fails to recite the apparatus further comprising a cut-out disposed on a wall of the sheath inlet to distribute the sheath fluid around the particle flow.
Ito teaches an apparatus comprising a focusing region, a particle inlet, a sheath inlet, and a separation region (e.g., 57-64, par. 116). Ito teaches a cut-out disposed on a wall of the sheath inlet to distribute the sheath fluid around the particle flow (par. 69, 59; e.g., Fig. 3, 4A, 18A-B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cut-out disposed on a wall of the sheath inlet as in Ito because ‘125 is generic with respect to the structure of the sheath inlet that can be incorporated into the apparatus and one would be motivated to use the appropriate sheath inlet structure to effectively surround a sample in sheath liquid. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to apparatuses with separate inlets for introducing sample and sheath liquid.

Claims 1, 2, 4, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 10-11 of U.S. Patent No. 11,364,503 (‘503). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘503 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (first plurality of microfluidic channels coupled to a sample inlet and multiple sheath fluid inlets, claims 3-4, 10-11);
a particle inlet to inject the particle flow into the focusing region (sample inlet, claims 4, 10-11);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow, the sheath fluid to focus the particle flow into a linear stream (sheath fluid inlets to provide sheath fluid, claims 3-4, 10-11); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (dielectrophoresis separator, claims 3-4, 10-11).
Regarding claim 2, ‘503 recites a first outlet to remove a first portion of the particle flow after the separation region (claim 11).
Regarding claim 4, ‘503 recites a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (claim 11).
Regarding claims 18-19, ‘503 teaches the apparatus of claim 1. Although ‘503 fails to specifically teach the sheath fluid focuses the particle flow in multiple axes, wherein the multiple axes comprise a vertical axis and a horizontal axis, these limitations are considered functional limitations that do not provide any additional structural limitations to the claimed apparatus. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘503 teaches the apparatus including the sheath inlet that would be capable of injecting the sheath fluid into the focusing region as required and is therefore considered capable of performing the recited functional limitations.

Claims 3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 10-11 of U.S. Patent No. 11,364,503 (‘503) in view of Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021).
Regarding claims 3, 5-6, ‘503 recites the apparatus of claim 2, as detailed above, including a dielectrophoresis separator, but fails to recite the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field; a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field; and the first electric field and the second electric field are uniform.
Regarding claim 3, Kung teaches the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (region 134 comprises a second plurality of electrodes 160 which generate DEP forces suitable for focusing and separation of cells based on size, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 5, Kung teaches a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (electrodes 160, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 6, Kung teaches the first electric field and the second electric field are uniform (par. 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dielectrophoresis separator of ‘503 as in Kung because ‘503 is generic with respect to the configuration of the dielectrophoresis separator that can be incorporated into the apparatus and one would be motivated to use the appropriate configuration of electrodes in the dielectrophoresis separator to provide the necessary forces to separate particles of interest. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to apparatuses with separation regions using dielectrophoresis.

Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 and 10-11 of U.S. Patent No. 11,364,503 (‘503) in view of Ito (US 2016/0045916 A1).
Regarding claims 20-22, ‘503 teaches the apparatus of claim 1. Kung fails to teach the sheath inlet surrounds the particle inlet. ‘503 fails to teach the sheath inlet is divided into a plurality of openings in the focusing region, where the plurality of openings surrounds the particle inlet and the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region.
Ito teaches an apparatus comprising a focusing region, a particle inlet, a sheath inlet, and a separation region (e.g., 57-65, par. 116, Fig. 3, for example, focusing region: merge channel 12, particle inlet: sample liquid introduction channel 11, sheath inlet: sheath liquid introduction channels 21 and 22, separation region: fractionating channel). Ito teaches the sheath inlet surrounds the particle inlet (sheath liquid introduction channels 21 and 22 are arranged to sandwich the sample liquid introduction channel 11, par. 57, e.g., see Fig. 3). Ito teaches the sheath inlet is divided into a plurality of openings in the focusing region (openings of sheath liquid introduction channels 21 and 22 surround opening of sample liquid introduction channel 11, par. 57-65, e.g., see Fig. 3), where the plurality of openings surrounds the particle inlet and the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region (sheath liquid introduction channels 21 and 22 are arranged to sandwich the sample liquid introduction channel 11, sheath liquid introduction channels 21 and 22 introduce sheath liquid, par. 57, e.g., see Fig. 3). Ito teaches this arrangement for manipulating and analyzing particulates allows for high analysis accuracy by eliminating the dispersion of the feeding position of the particulates in the depth direction of the channel (par. 12, 111, 117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath inlet of ‘503 such that the sheath inlet surrounds the particle inlet and the sheath inlet is divided into a plurality of openings in the focusing region, where the plurality of openings surrounds the particle inlet and the plurality of openings direct the sheath flow to sandwich the particle flow in the focusing region as in Ito because ‘503 is generic with respect to the arrangement of the sheath inlets and the sample inlet and one would be motivated use such an arrangement to eliminate the dispersion of the particulates in the depth direction of the channel, thereby allowing high analysis accuracy (Ito, par. 12, 111, 117). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to apparatuses for focusing particles with a sheath inlet.

Claims 1-2 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11, and 14 of copending Application No. 17/255,789 (reference application, ‘789). Although the claims at issue are not identical, they are not patentably distinct from each other.
‘789 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (particle focuser, claims 4, 14);
a particle inlet to inject the particle flow into the focusing region (first inlet, claims 1, 11);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow, the sheath fluid to focus the particle flow into a linear stream (inlet to receive dielectrophoresis buffer which is delivered to particle focuser to focus particles of interest into a laminar flow, claims 4, 14); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (separator, claims 1, 5).
Regarding claim 2, ‘789 recites a first outlet to remove a first portion of the particle flow after the separation region (claim 1).
Regarding claims 18-19, ‘789 teaches the apparatus of claim 1. Although ‘789 fails to specifically teach the sheath fluid focuses the particle flow in multiple axes, wherein the multiple axes comprise a vertical axis and a horizontal axis, these limitations are considered functional limitations that do not provide any additional structural limitations to the claimed apparatus. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘789 teaches the apparatus including the sheath inlet that would be capable of injecting the sheath fluid into the focusing region as required and is therefore considered capable of performing the recited functional limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 11, and 14 of copending Application No. 17/255,789 (‘789) in view of Kung (US 2018/0141048 A1; cited by Applicant in IDS filed 10/18/2021).
‘789 recites the apparatus of claim 2, as detailed above, including a separator comprising electrodes, but fails to specifically recite the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field; a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force; a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field; and the first electric field and the second electric field are uniform.
Regarding claim 3, Kung teaches the separation region includes a first electrode and a second electrode to generate a first electric field therebetween, wherein the first portion is separated and directed to the first outlet as the particle flow passes through the first electric field (region 134 comprises a second plurality of electrodes 160 which generate DEP forces suitable for focusing and separation of cells based on size, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 4, Kung teaches a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force (smaller cells flow into output channel 140, par. 37; par. 58; Fig. 1).
Regarding claim 5, Kung teaches a third electrode proximate to the first electrode to generate a second electric field therebetween, wherein the second portion is separated and directed to the second outlet as the particle flow passes through the second electric field (electrodes 160, par. 37, 41, 44-46, 51; Fig. 1).
Regarding claim 6, Kung teaches the first electric field and the second electric field are uniform (par. 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second outlet to remove a second portion of the particle flow after the separation region, wherein the second portion is separated from the first portion by force in the apparatus of ‘789 as in Kung in order to sort the separated particles (e.g., Kung, abstract). It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrodes of the separator of ‘789 as in Kung because ‘789 is generic with respect to the configuration of the electrodes of the separator that can be incorporated into the apparatus and one would be motivated to use the appropriate configuration of electrodes in the separator to provide the necessary forces to separate particles of interest. One having ordinary skill in the art would have a reasonable expectation of success in combining the references because they are similarly drawn to apparatuses with separation regions using dielectrophoresis.
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/415,213 (reference application, ‘213). Although the claims at issue are not identical, they are not patentably distinct from each other.
‘213 recites an apparatus comprising:
a focusing region to focus a sheath fluid and a particle flow (main fluid passage, claim 15);
a particle inlet to inject the particle flow into the focusing region (main fluid inlet or side fluid inlet, claim 15);
a sheath inlet, separate from the particle inlet, to inject the sheath fluid into the focusing region to distribute the sheath fluid about the particle flow, the sheath fluid to focus the particle flow into a linear stream (side fluid inlet or main fluid inlet, spacing fluid, claim 15); and
a separation region to apply a force to the particle flow, wherein the force is dependent on a characteristic of a particle in the particle flow (particle separator, claim 15).
Regarding claims 18-19, ‘213 teaches the apparatus of claim 1. Although ‘213 fails to specifically teach the sheath fluid focuses the particle flow in multiple axes, wherein the multiple axes comprise a vertical axis and a horizontal axis, these limitations are considered functional limitations that do not provide any additional structural limitations to the claimed apparatus. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. ‘213 teaches the apparatus including the sheath inlet that would be capable of injecting the sheath fluid into the focusing region as required and is therefore considered capable of performing the recited functional limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that the focusing of the cells in Kung is accomplished by the electrodes and thus Kung fails to disclose “the sheath fluid to focus the particle flow into a linear stream”. This is not persuasive. The claim uses open claim language “comprising” and therefore does not exclude the presence of focusing using electrodes in addition to the sheath fluid. Kung teaches the speed of the sheath flow and the volume of the sheath flow, for example, act to focus the cells into a hydrodynamically focused stream (par. 40), thereby reading on the cited limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677